Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit (e) MONTHLY CERTIFICATEHOLDERS' STATEMENT DISCOVER CARD MASTER TRUST I Series 2004-2, Subseries 2 Monthly Statement Class A Certificate CUSIP # 25466KFA2 Class B Certificate CUSIP # 25466KFB0 Distribution Date: July 15, 2008 Month Ending: June 30, 2008 Pursuant to the Series Supplement dated as of December 2, 2004, as amended, (the 'Series Supplement') relating to the Amended and Restated Pooling and Servicing Agreement dated as of November 3, 2004, as amended, by and between Discover Bank and U.S. Bank National Association, as Trustee, (the 'Pooling and Servicing Agreement') the Trustee is required to prepare certain information each month regarding current distributions to investors and the performance of the Trust. We have set forth below this information and certain other information required under the Securities Exchange Act of 1934, as amended, for the Distribution Date listed above, as well as for the calendar month ended on the date listed above. The Pooling and Servicing Agreement was filed by the Trust as Exhibit 4.2 to the Trust's Current Report on Form 8-K filed on October 29, 2004, and the Series Supplement was filed by the Trust as Exhibit 4.2 to the Trust's Current Report on Form 8-K filed on December 3, 2004 in each case under the file number 000-23108. Capitalized terms used in this report without definition have the meanings given to them in the Pooling and Servicing Agreement and the Series Supplement. 1. Payments to investors in Series 2004-2, Subseries 2 on this Distribution Date (per $1000 of Class Initial Investor Interest) Series 2004-2, Subseries 2 Total Interest Principal Class A 29 days at 2.54125000% $2.047118060 $2.047118060 $0.000000000 Class B 29 days at 2.71125000% $2.184062547 $2.184062547 $0.000000000 Interest Accrual Period: from and including June 16, 2008 to but excluding July 15, 2008 LIBOR Determination Date: June 12, 2008 2. Principal Receivables for June, 2008 Beginning Principal Balances Ending Principal Balances (a) Aggregate Investor Interest $27,746,955,000.00 $27,711,587,000.00 Seller Interest $9,919,768,623.48 $10,238,063,427.49 Total Master Trust $37,666,723,623.48 $37,949,650,427.49 (b) Group One Investor Interest $27,746,955,000.00 $27,711,587,000.00 (c) Group One Investor Interest for Interchange Series $23,764,217,000.00 $23,764,217,000.00 (d) Series 2004-2, Subseries 2 Investor Interest $526,316,000.00 $526,316,000.00 (e) Class A Investor Interest $500,000,000.00 $500,000,000.00 Class B Investor Interest $26,316,000.00 $26,316,000.00 (f) Total Master Trust # of Accounts (g) Minimum Principal Receivables Balance at the end of the month $29,797,405,376.34 (h) Amount by which Master Trust Principal Receivables exceed the Minimum Principal Receivables Balance at the end of the month $8,152,245,051.15 1 3. Allocation of Receivables and other amounts collected during June, 2008 Finance Charge Collections Principal Collections Interchange (a) Allocation between Investors and Seller: Aggregate Investor Allocation $377,783,955.90 $5,401,205,973.01 $70,713,801.40 Seller Allocation $135,062,811.82 $1,931,003,302.63 $41,369,319.50 (b) Group One Allocation $377,783,955.90 $5,401,205,973.01 $70,713,801.40 (c) Series 2004-2, Subseries 2 Allocation $7,166,007.89 $102,452,960.20 $1,566,137.45 (d) Class A Allocation $6,807,528.00 $97,327,745.92 $1,487,791.35 Class B Allocation $358,479.89 $5,125,214.28 $78,346.10 (e) Group One Portfolio Yield (FCC yield excludes principal recoveries, see Item 17(b)) 15.42% N/A N/A (f) Series 2004-2, Subseries 2 Portfolio Yield (FCC yield excludes principal recoveries, see Item 17(b)) 15.42% N/A 3.57% June, 2008 (g) Principal Collections as a monthly percentage of Master Trust Receivables at the beginning of June, 2008 19.22% (h) Finance Charge Collections as a monthly percentage of Master Trust Receivables at the beginning of June, 2008 1.34% (i) Total Collections as a monthly percentage of Master Trust Receivables at the beginning of June, 2008 20.57% (j) Interchange as a monthly percentage of Master Trust Receivables at the beginning of June, 2008 0.29% (k) Total Collections and Interchange as a monthly percentage of Master Trust Receivables at the beginning of June, 2008 20.86% (l) Trust Collections deposited for the month Prior Month June, 2008 $1,519,235,789.87 $467,413,316.45 4. Information Concerning the Series Principal Funding Account ("SPFA") Beginning Deposits into the SPFA Deficit Amount on Ending Investment SPFA Balance on this Distribution Date this Distribution Date SPFA Balance Income Series 2004-2, Subseries 2 $0.00 $ 0.00 $ 0.00 $ 0.00 $ 0.00 5. Information Concerning Amount of Controlled Liquidation Payments Amount Paid on this Deficit Amount on this Total Payments through Distribution Date Distribution Date this Distribution Date Series 2004-2, Subseries 2 $ 0.00 $ 0.00 $0.00 2 6. Information Concerning the Series Interest Funding Account ("SIFA") Beginning Interest Deposits into the SIFA Ending SIFA Balance Shortfall on this Distribution Date SIFA Balance Series 2004-2, Subseries 2 $ 0.00 $ 0.00 $ 1,081,034.82 $ 0.00 7. Pool Factors for June, 2008 Class B Class A 8. Investor Charged-Off Amount Cumulative Investor June, 2008 Charged-Off Amount (a) Group One $149,560,623.13 $0.00 (b) Series 2004-2, Subseries 2 $2,836,945.79 $0.00 (c) Class A $2,695,027.44 $0.00 Class B $141,918.35 $0.00 (d) As an annualized percentage of Principal Receivables at the beginning of June, 2008 6.47% N/A 9. Investor Losses for June, 2008 Per $1,000 of Initial Total Series Investor Interest (a) Group One $0.00 $0.00 (b) Series 2004-2, Subseries 2 $0.00 $0.00 (c) Class A $0.00 $0.00 Class B $0.00 $0.00 10. Reimbursement of Investor Losses for June, 2008 Per $1,000 of Initial Total Series Investor Interest (a) Group One $0.00 $0.00 (b) Series 2004-2, Subseries 2 $0.00 $0.00 (c) Class A $0.00 $0.00 Class B $0.00 $0.00 3 11. Aggregate Amount of Unreimbursed Investor Losses for June, 2008 Per $1,000 of Initial Total Series Investor Interest (a) Group One $0.00 $0.00 (b) Series 2004-2, Subseries 2 $0.00 $0.00 (c) Class A $0.00 $0.00 Class B $0.00 $0.00 Investor Monthly Servicing Fee payable to Discover Bank on this Distribution Date (a) Group One $46,244,925.00 (b) Series 2004-2, Subseries 2 $877,193.33 (c) Class A $833,333.33 Class B $43,860.00 Class A Available Subordinated Amount Prior Distribution Date Current Distribution Date Series 2004-2, Subseries 2, Class B (a) Total $65,789,500.00 $65,789,500.00 (b) As a percentage of Class A Invested Amount 13.1579% 13.1579% Total Available Credit Enhancement Amounts Class B Balance on Class B Balance on Prior Distribution Date Current Distribution Date (a) Maximum Amount $39,473,700.00 $39,473,700.00 (b) Available Amount $39,473,700.00 $39,473,700.00 (c) Amount of unreimbursed Drawings on Credit Enhancement $0.00 (d) Credit Enhancement Fee payable to DRFC Funding LLC related to loan provided to fund Credit Enhancement $0.00 (e) Credit Enhancement Fee paid to DRFC Funding LLC related to loan provided to fund Credit Enhancement $0.00 4 15. Delinquency Summary Master Trust Receivables Outstanding at the end of June, 2008 $38,443,280,633.55 Number of Delinquent Amount Percentage of Ending Payment Status Delinquent Accounts Ending Balance Receivables Outstanding 30-59 Days 76,079 $432,528,085.53 1.13% 60-89 Days 50,693 $313,830,796.48 0.82% 90-119 Days 40,990 $275,692,347.10 0.72% 120-149 Days 36,933 $262,462,992.65 0.68% 150-179 Days 33,263 $245,125,277.36 0.64% 180+ Days 0 $0.00 0.00% Total 237,958 $1,529,639,499.12 3.98% Annualized 16. Excess Spread applicable to this Distribution Date Amount Percentage (a) Group One $110,524,551.78 4.78 % (b) Group One three-month rolling average $113,913,893.34 4.90 % (c) Interchange Subgroup $164,102,726.25 8.29 % (d) Interchange Subgroup three-month rolling average $163,735,471.58 8.37 % (e) Series 2004-2, Subseries 2 (6) $3,936,971.40 8.98 % (f) Series 2004-2, Subseries 2 three-month rolling average $3,901,458.00 8.90 % 17. Investor Principal Charge-Offs on this Distribution Date Amount Rate (a) Gross Charge-offs (rate shown as an annualized percentage of Investor Principal Receivables at the beginning of June, 2008) $149,560,623.13 6.47% (b) Recoveries (rate shown as an annualized percentage of Investor Principal Receivables at the beginning of June, 2008) $21,280,113.43 0.92% (c) Net Charge-offs (rate shown as an annualized percentage of Investor Principal Receivables at the beginning of June, 2008) $128,280,509.70 5.55% 5 U.S. Bank National Association as Trustee By: Vice President (1) The Discover Card Master Trust I is required to maintain Principal Receivables greater than or equal to the Minimum Principal Receivables Balance. The Minimum Principal Receivables Balance is generally calculated by dividing the Investor Interest by 93%. If the Principal Receivables in the Trust are less than the Minimum Principal Receivables Balance, and Discover Bank fails to assign sufficient Receivables to eliminate the deficiency, then an amortization event would occur. (2) Only the portion of Trust Collections required to be deposited under the Trust's Required Daily Deposit provisions will typically be deposited in the Trust Collections Account each month, and these required amounts may vary markedly from month to month depending on whether any Investor Certificates are maturing on the following distribution date (in which case additional Principal Collections are retained in such account).
